Citation Nr: 9903009	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-01 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic lung disease, 
claimed as a residual of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to October 
1959.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating a decision in May 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, denying the veteran's claim as not well grounded.

The Board notes that at a personal hearing in July 1998, 
before the undersigned Member of the Board, the veteran's 
representative stated that the veteran was not claiming 
entitlement to service connection for chronic lung disease as 
related to cigarette smoking.  


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current lung disability and any incident in service.


CONCLUSION OF LAW

A claim of entitlement to service connection for chronic lung 
disease, claimed as a residual of pneumonia, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or a 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b), if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

In the veteran's case, his service medical records disclose 
that he was hospitalized for treatment of pneumonia from late 
October 1956 to early December 1956 and from mid-November 
1957 to mid-December 1957.  During each admission, pneumonia 
responded to penicillin, and the veteran was asymptomatic at 
hospital discharge.  Subsequent service medical records are 
negative for respiratory complaints or findings.  At an 
examination for service separation in November 1959, the 
veteran's lungs were evaluated as normal.  The information in 
the service medical records thus demonstrates that the 
veteran did not have chronic pneumonia or any other chronic 
lung disease in service.

At his personal hearing before the undersigned Member of the 
Board in July 1998, the veteran's wife testified that she met 
him in 1960, after his separation from service, and he had 
had a recurrent cough since that time.  The veteran testified 
that he had been treated by private physicians in 1961 and 
1965 for respiratory problems, but records of such treatment 
were not available.  In an affidavit executed in June 1998, 
the veteran's sister stated that he had been treated for 
pneumonia in 1961 and 1965.  

Records of Golden Valley Memorial Hospital, Clinton, 
Missouri, show that in November 1995 the veteran was seen in 
the emergency room in acute distress.  X-rays showed a 
pneumothorax, on the left.  It was noted that the veteran had 
been a heavy cigarette smoker with severe chronic obstructive 
pulmonary disease.  The veteran was admitted to the hospital. 

In December 1995, during his period of hospitalization, the 
veteran was seen in pulmonary consultation by Scott E. 
Eveloff, M.D.  The veteran related a three to four-year 
history of productive shortness of breath and dyspnea on 
exertion.  He also indicated that he had had four episodes of 
pneumonia in the late 1950's and early 1960's.  He also had a 
history of emphysema.  He had smoked two packs of cigarettes 
per day for 40 years.  Impressions included advanced chronic 
obstructive pulmonary disease, probably secondary to tobacco 
abuse. 

In January 1996, the veteran was seen in pulmonary 
consultation by James Bower, M.D., who stated that the 
etiology of bilateral pulmonary infiltrate was uncertain, but 
likely represented the residual of a previous inflammatory 
process.  A chest X-ray showed chronic obstructive pulmonary 
disease with chronic interstitial changes, which were 
probably due to old inflammatory disease. 

In November 1996, a private laboratory reported that a 
culture was positive for tuberculosis.  

Upon consideration of the evidence of record, the Board finds 
that there is no competent medical evidence of a nexus or 
link between the veteran's current lung disease, variously 
diagnosed as chronic obstructive pulmonary disease, 
tuberculosis and emphysema, and the two acute episodes of 
pneumonia during active service.  

Although the veteran's representative indicated at the 
hearing in July 1998 that Dr. James Bower had said that old 
scarring may or may not be related to the veteran's active 
service, the only item of medical evidence in the claims file 
which was prepared by Dr. Bower is a pulmonary consultation 
report dated January 2, 1996.  That report does not include a 
statement by Dr. Bower that current findings may be related 
to pneumonia in service.  Dr. Bower has not offered an 
opinion as to the likely time of onset of current chronic 
lung disease, which was diagnosed years after the veteran's 
separation from service, and no other physician has offered 
an opinion on that question.  Therefore, the Board concludes 
that there is no medical evidence linking the current lung 
disease to the veteran's active service. 

The veteran, his wife, and his sister, as lay persons without 
medical training, are not qualified to provide medical 
evidence, and thus their statements do not serve to make the 
veteran's service connection claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The veteran's claim for service connection for chronic lung 
disease, claimed as a residual of pneumonia, is also not well 
grounded under 38 C.F.R. § 3.303(d) and Savage.  Chronic lung 
disease in service and since service has not been 
demonstrated.  Furthermore, there is no competent medical 
evidence of a nexus between a current lung disability and 
claimed continuous postservice symptomatology.  

In sum, the veteran's claim is not well grounded because 
competent medical evidence of a link between a current 
disease and episodes of pneumonia in service has not been 
presented, and the claim must be denied on that basis.  
38 U.S.C.A. § 5107(a).  The Board is aware of no 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claim for service connection for 
chronic lung disease, claimed as a residual of pneumonia, 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483, 
1484-5 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for chronic lung disease, claimed as a 
residual of pneumonia.  Robinette v. Brown, 8 Vet. App. 69, 
77-8 (1995).  


ORDER

Service connection for chronic lung disease, claimed as a 
residual of pneumonia, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

